DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6 January 2022, with respect to the 101 rejection in the previous office action have been fully considered and are persuasive.  The rejection of claims 1-7 under 35 U.S.C. 101 has been withdrawn. 

Applicant's arguments filed 6 January 2022 with respect to the 103 rejection in the previous office action have been fully considered but they are not persuasive. 
While Sarkar does not use the exact same language as the claims, the aspect described by the claimed invention, converting a multi-dimensional dataset into three dimensional plots is clearly taught, as is taking multiple dimensions of the data and splitting them out into multiple subplots. Applicant remarks that converting a multi-dimensional dataset into a three-dimensional cascaded plane architecture is not taught by Sarkar, but then goes on to admit that Sarkar teaches visualizing data in six dimensions. As six dimensions is certainly multi-dimensional, and that data is then presented in three dimensions, this seems to the examiner to not be counter to the claims but in fact supportive of teaching them.
This goes as well for the arranging of the data into one or more planes. While a 102 rejection may have suffered from a lack of explicitly using the three-dimensional 
Again, while Sarkar does not use the term sparse numeric data, the histograms and density plots are used to determine which dimensions the data can be broken down upon to provide useful visualizations. After doing the histogram and density plot analysis Sarkar picks dimensions upon which to split the data so it can be represented by multiple subsets. Since Sarkar can pick any dimension to convert the dataset on the most sparse one is included. When Sarkar picks the wine type the most sparse dimension is being picked, for example.
As for the aligning of two-dimensional data as planes, Sarkar does this in the first diagram on pg. 28 (titled Wine Alcohol Content – Fixed Acidity – Residual Sugar – Type).
Moving to the combination of Sarkar and Steele, the broadest reasonable interpretation of the aspect regarding the opacity values of said multiple planes, the language requires that opacity values be determined using the density of data. Steele does this in the cited text, as luminosity is analogous to opacity in their respective contexts, and local density data is a form of density data (just a specified scope). The lack of identical language is not justification for overcoming prior art when the concepts taught by the combination is the same.
As for the “translucency algorithm”, Steele clearly calculates the luminosity based off the data. This uses an algorithm which outputs the value to be used when generating the plot, and is thus using an algorithm (the luminosity value is not part of the raw data after all).
Steele does use colors to represent a data dimension, and does so using an interpolation algorithm. The main complaint by the applicant here seems to be that Steele does not use multiple planes, but as this is in combination with Sarkar, which clearly does use multiple planes to represent data (see above) then the combination still teaches the claimed aspect. This thus follows as applicable for the following claimed aspect as well.
Moving to “mapping…”, as examiner noted in the previous office action, the broadest reasonable interpretation of the claimed aspect includes where a plot point is color coded to indicate data density. This is clearly taught by the color coding of Steele (see above). The other interpretation is that each of the cubes is a subplot. Since Sarkar teaches subplots then those “cubes” are also taught.
Finally, building upon the previous aspect with respect to the nature of the cubes, Sarkar displays the subplots, thus cubes, positioning the data according to the distribution of the data, including with the darkest segments in the middle, if appropriate. Conversely, when a cube is a plot point representing multiple data values Sarkar clearly shows the darkest points being where the data is most dense. As for the user analysis, Sarkar makes a point of emphasizing throughout that the goal of data visualization is to provide the user with useful information, and the steps, from different ways to analyze data, to the various method of presenting that data, are tools to allow the user to analyze the data effectively. The display of the data, in all its various forms, is taught by Sarkar with the numerous actual displays of data and the code to generate them. This is a case of action being louder than words.
If applicant feels examiner’s interpretation of the claimed invention is not reflective of the applicant’s understanding of the claimed invention then examiner respectfully suggests an interview may be beneficial in clearing up any discrepancies.
As applicant notes, the claims of dependent claims each recite a combination of features from the independent claims (as opposed to adding further limiting factors). As such examiner points to the above arguments regarding those features above, instead of rehashing already covered ground. Examiner notes that arguments such as “There is no language teaching […] representing fully null data plane using a translucent color…” followed by “Sarkar simply teaches defining the data points” is not helpful in advancing prosecution as the argument effectively boils down to saying the examiner’s assessment is incorrect in applicant’s opinion without providing any additional insight into why the applicant hold this belief, leaving the examiner to attempt to infer the applicant’s intent with a statement which in all likelihood the examiner already doesn’t agree with (or else they would not have provided the citation in the first place).
Regarding the reason to combine Steele with Sarkar, as Sarkar notes, the point of data visualization is to provide effective methods of displaying data, and that the ways presented by Sarkar are only some of many possible methods. Steele has the same aim – providing an effective means of visualizing data. Thus, both sources espouse the same aim but with different, yet compatible, methods. As such the reason for combination is that one wants to have as many options as possible when trying to effectively visualize data. This is important because not all data is as easy to visualize as other data when using only one, or one set, method. This is true not just for the independent claims but the dependent ones as well. 
Having addressed the features applicant remarks on and finding those remarks unpersuasive, the previously given rejection of claims 1-20 under 35 U.S.C. 103 remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar, Dipanjan. “The Art of Effective Visualization of Multi-Dimensional Data.” Towards Data Science, 15 Jan. 2018, https://towardsdatascience.com/the-art-of-effective-visualization-of-multi-dimensional-data-6c7202990c57. and further in view of Steele, Julie, et al. “Chapter 4. Color: The Cinderella of Data Visualization.” Beautiful Visualization, O'Reilly, Beijing, 2010, pp. 1–12.
Regarding claims 1, 8, and 15, Sarkar teaches a computer-implemented method for visualizing sparse multi-dimensional data, the method comprising: converting a multi-dimensional dataset into a three-dimensional cascaded plane architecture and arranging remaining dimensions, if any, into one or more planes (Sarkar pg. 33, lines 4-5, "We will leverage depth, hue, size and shape besides our regular two axes to depict all the six data dimensions."); converting sparse numeric data into multiple planes based on partitioning said three- dimensional cascaded plane architecture by a most sparse dimension and aligning remaining two-dimensions of said three-dimensional cascaded plane architecture as two-dimensional planes (Sarkar pg. 6, lines 4-6, "Essentially a histogram or a density plot works quite well in understanding how the data is distributed for that attribute.", Sarkar pg. 8, lines 6-8, "You can also leverage inferential statistics and hypothesis testing if necessary based on the problem to be solved at hand to check out statistical significance for different attributes, groups and so on."); constructing planes of said multi-dimensional dataset using said assigned colors or shades of colors and said defined opacity values of said multiple planes and said one or more planes, if any (Sarkar pg. 34, lines 7-16, "Considering shape & y-axis, we have high and medium quality wines having higher alcohol levels as compared to low quality wines. […] Considering depth and hue, we have white wines having lower fixed acidity levels as compared to red wines. [...] Considering hue and x-axis, we have red wines having lower levels of residual sugar as compared to white wines."); mapping said constructed planes to said multi-dimensional dataset in a form of one or more cubes and zero or more two-dimensional planes, wherein said one or more cubes and said zero or more two-dimensional planes are color coded to indicate sparsity of data present in that dimension (Sarkar pg. 13, lines 2-3, "How about visualizing two discrete, categorical attributes? One way is to leverage separate plots (subplots) or facets for one of the categorical dimensions."); positioning one or more darkest color and least translucent sections of said multi- dimensional dataset in a center of said one or more cubes displayed in a graphical user interface from which a user analysis should begin; and displaying said one or more cubes and said zero or more two-dimensional planes to a user via said graphical user interface in response to positioning said one or more darkest color and least translucent sections of said multi-dimensional dataset in a center of said one or more cubes (Sarkar pg. 20, lines 4-6, "Let’s look at strategies for visualizing three continuous, numeric attributes. One way would be to have two dimensions represented as the regular length (x-axis) and breadth (y-axis) and also take the notion of depth (z-axis) for the third dimension.").
The purpose of data visualization is to take data which if presented all at once would be hard to extract useful information from and in some way transform it into a form which a user can then easily find said useful information. One of the tools used to do this is breaking the data down for each individual variable to determine the data density for each. Using this information, it then becomes easier to determine useful ways to recombine those variables so as to illuminate useful information. Sarkar demonstrates doing the density analysis and then choosing from those results which to put into a multi-variate visualization. It should be noted that while some combinations result in the most sparse dimension being combined with two more that is not the only combination Sarkar choses, which makes sense as depending on the data that combination may or may not produce any useful information. "Converting a multi-dimensional dataset into a three-dimensional plane", or to say it in standard data visualization language "dimensional reduction" is a standard practice to compress more than three dimensions worth of data into an easy to visualize form. There is a large array of methods employed by the data visualization community, including the use of hue, size, and shape as Sarkar does. Sarkar also cites depth, though this is also just the third axis.
After careful consideration, examiner feels the broadest reasonable interpretations of "one or more cubes" and "zero or more two-dimensional planes" encompass both a single visualization with at least three dimensions (thus each point is represented by a cube) as well as instances of data being visualized by multiple three (or more) dimensional subplots. Sarkar has already been shown to teach making a three-dimensional plot, so here it is shown that subplots, also known as facets, are also taught. The final aspect as described indicates that the darkest color of the data to be displayed should be centered in one of the cubes and displayed to the user via a graphical user interface. As the broadest reasonable interpretation of the cubes from before included each one boing a point on the three-dimensional graph then this aspect simply describes displaying the standard graph to a user, which Sarkar does.
As noted earlier, those in the field of data visualization use a wide range of methods to display all sorts of data. Sarkar uses hue to represent a variable, hue typically being understood as the red-green-blue aspect of color. However, Sarkar does not map the data density to a variable. Steele et al. does, so combining their use of density represented by a color feature with Sarkar's use of hue instead of luminosity to represent a variable they together teach defining opacity values of said multiple planes and said one or more planes, if any, based on sparsity quantum of data present in said multiple planes and said one or more planes, if any, by applying a translucency algorithm (Steele et al. pg. 9, lines 1-3, "Here we have effectively employed a two-dimensional color palette, with blueness-redness varying along one axis to denote speed, luminosity varying along the other to denote local density.").
As with the previous aspect, Sarkar does not teach using density as a variable directly. However, unlike the previous aspect dealing with translucency, shades of colors are exactly what luminosity changes and thus Steele et al. teaches this aspect without relying on a combination with Sarkar. Steele et al.'s use of a bucketing system for assigning data a color and then using the luminosity to represent how dense that bucket is in that location on the graph describes an interpolation algorithm. Thus Steele et al. teaches assigning colors or shades of colors to said multiple planes and said one or more planes, if any, based on density quantum of data present in said multiple planes and said one or more planes, if any, using an interpolation algorithm (Steele et al. pg. 6, lines 8-11, "Because I am going to use luminosity to encode yet another dimension later, I decided to use hue for encoding speed here; it suits our purposes well enough. I chose only seven gradations of color, so I'm downsampling (in a lossy way) our speed data.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Sarkar with Steele et al. that in order to show data density in a visualization by using shade or translucency, they would combine the luminosity density visualization technique from Steele et al. with the variable hue mapping and multi-dimensional visualizations from Sarkar.
Regarding the additional aspect of claim 8, Sarkar teaches a computer program product for visualizing sparse multi-dimensional data, the computer program product comprising one or more computer readable storage mediums having program code embodied therewith, the program code comprising programming instructions (Sarkar pg. 3, lines 6-7, "we recommend you to check out frameworks for data analysis and visualization including pandas, matplotlib, seaborn, plotly and bokeh."). Sarkar, like the applicant, describes a computer program which builds data visualizations.
Regarding the additional aspects of claim 15, Sarkar teaches a system, comprising: a memory for storing a computer program for visualizing sparse multi-dimensional data; and a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program (Sarkar pg. 3, lines 5-6, "We will be using the Python machine learning eco-system"). The system described by the applicant, while certainly tangible, is nothing more than a general purpose computing device. As such, the system is the same as one which the python interpreter from Sarkar would run on.
Regarding claims 2, 9, and 16, Sarkar does not teach mapping density to a variable for display, and thus does not teach calculating said sparsity quantum of data of said multiple planes and said one or more 3 planes, if any, using said density quantum of data present in said multiple planes and said one or more planes, if any. Steele et al. teaches displaying the density. This is done by simply mapping the max density to 100% luminosity and then every other density is represented by a percentage of that max, translating nicely to a luminosity value. Thus, Steele et al. teaches calculating said sparsity quantum of data of said multiple planes and said one or more 3 planes, if any, using said density quantum of data present in said multiple planes and said one or more planes, if any (Steele et al. pg. 9, lines 1-3, "Here we have effectively employed a two-dimensional color palette, with blueness-redness varying along one axis to denote speed, luminosity varying along the other to denote local density.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Sarkar with Steele et al. that in order to show data density in a visualization by using shade or translucency, they would combine the luminosity density visualization technique from Steele et al. with the variable hue mapping and multi-dimensional visualizations from Sarkar.
Regarding claims 3, 10, and 17, Sarkar teaches representing a fully null data plane using a translucent color outline covering said fully null data plane (Sarkar pg. 26, line 10 of code snippet, "data_points = [(x, y, z) for x, y, z in zip(xs, ys, zs)]"). Representing a null plane by having it be fully translucent is the same as not displaying anything, which is exactly what occurs when you try to visualize datasets which do not contain data.
Regarding claims 4, 11, ad 18, Sarkar does not teach ordering elements of each dimension of said multi-dimensional dataset based on density. Steele et al. teaches ordering elements of each dimension of said multi-dimensional dataset based on density (Steele et al. pg. 9, lines 1-3, "Here we have effectively employed a two-dimensional color palette, with blueness-redness varying along one axis to denote speed, luminosity varying along the other to denote local density."). Steele et al. orders the density from most to least in assigning luminosity values to the density.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Sarkar with Steele et al. that in order to show data density in a visualization by using shade or translucency, they would combine the luminosity density visualization technique from Steele et al. with the variable hue mapping and multi-dimensional visualizations from Sarkar.
Regarding claims 6, 13, and 20, Sarkar teaches applying a loss based algorithm to reduce number of one or more of said multiple planes and said one or more planes, if any (Sarkar pg. 27, lines 7-8, "Another strategy is to keep a 2-D plot but use hue and data point size as data dimensions. Typically this would be a bubble chart similar to what we visualized earlier."). Sarkar transforming a three-dimensional visualization into a two dimensional one shows reducing one of the planes of data into a different form of visualization.
Regarding claims 7 and 14, Sarkar does not teach wherein said colors or shades of colors are a function of a relative density of data in that dimension. Steele et al. teaches wherein said colors or shades of colors are a function of a relative density of data in that dimension (Steele et al. pg. 9, lines 1-3, "Here we have effectively employed a two-dimensional color palette, with blueness-redness varying along one axis to denote speed, luminosity varying along the other to denote local density."). Again, Steele et al. shows using luminosity to represent the relative density of data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Sarkar with Steele et al. that in order to show data density in a visualization by using shade or translucency, they would combine the luminosity density visualization technique from Steele et al. with the variable hue mapping and multi-dimensional visualizations from Sarkar.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar, Dipanjan. “The Art of Effective Visualization of Multi-Dimensional Data.” Towards Data Science, 15 Jan. 2018, https://towardsdatascience.com/the-art-of-effective-visualization-of-multi-dimensional-data-6c7202990c57. and Steele, Julie, et al. “Chapter 4. Color: The Cinderella of Data Visualization.” Beautiful Visualization, O'Reilly, Beijing, 2010, pp. 1–12. as applied to claim 4 above, and further in view of Wu, Qiannan, et al. “Multi-Dimensional Information Visualization Analysis of Business Circles and Products Based on Density Clustering.” Elsevier Ltd, International Federation of Automatic Control, 2018, pp. 811–816. Sciencedirect, https://www.sciencedirect.com/science/article/pii/S2405896318312114/pdf?md5=f8fcadd7d875f2f65069ba16c533da2f&amp;pid=1-s2.0-S2405896318312114-main.pdf. Accessed 15 Sept. 2021.

Regarding claims 5, 12, and 19, while Sarkar does not directly order by density, Steele et al. does order density within a dimension by mapping luminosity values to them. However, Steele et al. does not order the dimensions based on density and thus neither teach arranging dimensions of said multi-dimensional dataset in descending order based on number of dense element slices. Wu et al. arranges dimensions based on the density of the elements within them. While the density Wu et al. references is different from the density Steele et al. and the applicant refer to, the same principle of ordering dimensions based on a shared characteristic applies. Thus, combined they teach arranging dimensions of said multi-dimensional dataset in descending order based on number of dense element slices (Wu et al. pg. 6, lines 21-26, "In this paper, a clustering algorithm based on density is used to cluster the geographical information about retail customers to obtain multi-density business districts and sort them. Then the highest density business districts is selected to correlate the order details with the user ID.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Sarkar and Steele et al. with Wu et al. that in order to visualize multiple dimensions of data where density is an important factor, they would combine the density based dimension selection from Wu et al. with the element density mapping from Steele et al. and the multi-dimension visualizations from Sarkar.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163